DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1	A system for stabilizing gas-infused liquid, comprising:
a tubular flow path configured to receive and pass therethrough the gas-infused liquid under a pressure of at least 20 psi, wherein a surface of the flow path configured to engage the gas-infused liquid flowing through the flow path is formed of material having a surface roughness (Ra) in a range of 0.1 μm - 10.0μm; and
a nozzle which receives the gas-infused liquid has passed through the tubular flow path and discharges the 

the nozzle comprises a first tube having one end configured to be connected to a source of the gas-infused liquid is discharged, and a second tube which is fixed in surrounding relation to at least a portion of the first tube with a space therebetween and which includes an open discharge end which extends further downstream in a direction of liquid flow through the nozzle than the second end of the first tube,
the first tube has an opening defined in a sidewall thereof, the second tube has an opening defined in a sidewall thereof, and the opening in the side wall of the first tube is disposed further downstream in the direction of liquid flow through the nozzle than the opening in the side wall of the second tube, and
the nozzle is configured to be at least partially submerged in the receiving liquid when discharging the 

Claim 9	The discharging nozzle according to claim 1, wherein when the nozzle is at least partially submerged in the receiving liquid discharge of the 

Response to Arguments
The following is a response to Applicant’s arguments filed 14 Jun. 2021:

Applicant argues that claim previous 8 is incorporated into claim 1, and therefore claim 1 is allowable.
Examiner agrees. Claim 1 and depend claims 2-7 and 9-11 are allowed.

Applicant argues that new claims 9-11 are allowable.
Examiner agrees. Claim 1 and depend claims 2-7 and 9-11 are allowed.

Examiner notes that an Examiner’s Amendment has been made to clarify minor issues with claims 1 and 9. 

Applicant argues that the 102 and 103 rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
Regarding claim 1, the closest prior art is Abraham US 3,531,050 and Spears US 2011/0301531. 
Abraham teaches a nozzle for a gas/liquid stream comprising concentric tubes, where the tubes have openings (25 for the inner tube and 13 for the outer tube). Abraham teaches the outer tube openings in the end wall but does not teach the nozzle submerged in the liquid and the liquid filling the space between the tubes. The modification would not have been obvious because the modification would have rendered the apparatus unfit for its intended use.
Spears teaches a nozzle for a gas/liquid stream comprising concentric tubes, where the tubes have openings (openings between 110a in Fig 2C for the inner tube and openings between 124 in Fig 2D for the outer tube). Spears teaches the outer tube openings in the end wall but does not teach the outer tube having the openings in 
No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-7 and 9-11 depend upon claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN HOBSON/Examiner, Art Unit 1776